Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  May 12, 2015                                                                           Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  150549(95)                                                                                  Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
  ANDREW J. PERUN, JR.,                                                                  Richard H. Bernstein,
                                                                                                         Justices
            Plaintiff-Appellant,
                                                              SC: 150549
  v                                                           COA: 315191
                                                              Macomb CC: 2012-004203-CK
  TROTT & TROTT, P.C., and CITIMORTGAGE,
  INC.,
             Defendants-Appellees.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing a supplement in support of the application for leave to appeal is GRANTED IN
  PART. The supplement will be accepted as timely filed if submitted on or before June
  30, 2015, not July 30, 2015 as requested.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                               May 12, 2015